Citation Nr: 0332261	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-12 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an effective date prior to March 9, 1999, 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In an August 2000 decision, the RO denied the veteran's claim 
of entitlement to service connection for hepatitis C.  The 
veteran timely appealed this decision.  In a February 2002 
rating decision, the RO granted service connection for PTSD 
and assigned a 100 percent disability evaluation, with an 
effective date of March 9, 1999.  The veteran appealed, 
claiming an earlier effective date is warranted for the grant 
of service connection.

The issue of entitlement to an effective date prior to March 
9, 1999, for service connection for post-traumatic stress 
disorder (PTSD) will be addressed in the remand section of 
the decision.  


FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the claim for service connection for hepatitis C.

2.  There is no competent medical evidence of record 
establishing an etiological connection between the veteran's 
currently diagnosed hepatitis C and any disease, disorder, or 
occurrence during the veteran's period of active duty in 
Vietnam.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active service.  
38 U.S.C.A. §§1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  There was a significant 
change in the law after the August 2000 rating decision in 
this case.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

It is unclear, at this time, whether the VCAA applies to the 
claim for service connection for hepatitis C because the 
claim was filed before enactment of the law.  See Kuzma v. 
Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  However, 
the factual scenario in Kuzma, as well as in the prior United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) cases of Dyment and Bernklau cited therein, was that 
proceedings were complete before VA when the VCAA was 
enacted.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Clearly, that is not the case here.  Furthermore, 
there is contrary legal precedent, see VAOPGCPREC 11-00, 
which holds the VCAA applies retroactively to claims pending 
on the date the law was enacted, such as this claim, and the 
Department's regulation implementing the VCAA, 38 C.F.R. 
§ 3.159, expressly applies to claims filed before November 9, 
2000, but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001).

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to the claim such as this 
one, and the potential prejudice to the veteran, the Board 
concludes the VCAA applies to this claim.  It would be 
harmless for the Board to require compliance with the VCAA if 
it did not apply to the claim.  In fact, it would be more 
advantageous to the veteran.  The veteran may waive the right 
to notice and duty to assist required by the VCAA, although 
the record does not reflect that he has done so. 

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 (Aug. 
29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the August 2000 rating 
decision on appeal, as well as the statement of the case 
(SOC), together have adequately informed the veteran of the 
types of evidence needed to substantiate his claim.  
Furthermore, in June 2001, the RO sent a letter to the 
veteran explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The June 2001 
letter also informed him specifically of the evidence needed 
to substantiate a claim for service connection.  The letter 
asked the veteran for complete information as to where he had 
been treated for his hepatitis C (i.e., information needed to 
support his claim).  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the VCAA notification letter sent to 
the veteran was legally sufficient.  See Paralyzed Veterans 
of America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, even though the letter did 
request a response within 60 days, the June 2001 letter also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, the claimant was notified 
properly of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  Here, 
the denial of the appellant's claim occurred in August 2000, 
before the VCAA was enacted.  VA had no option other than to 
send a VCAA notification letter in the midst of the appellate 
process already underway.  In other words, chronologically, 
it was impossible for VA to provide VCAA notification to this 
particular claimant before the initial denial of his claim.  

The claimant did have a full year to submit evidence after 
the VCAA notification.  In fact, he has had more than two 
years.  Since this claimant was, as a matter of fact, 
provided at least one year to submit evidence after the VCAA 
notification, adjudication of the claim for service 
connection for hepatitis C can proceed.

With respect to VA's duty to assist the veteran, the RO 
obtained the VA evidence identified by the veteran, and he 
has not identified any private treatment.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to this claim.  The Board is 
not aware of a basis for speculating that relevant evidence 
exists that VA has not obtained.  

Finally, while part of the basis of the initial denial of 
this claim was the absence of nexus evidence linking the 
current disability to active duty, the Board finds that VA is 
not obligated to afford the appellant a VA examination in 
this case.  In this regard, given the absence of any clinical 
findings of hepatitis C during service and for decades 
thereafter, such an opinion is unnecessary as it would be 
based only on history provided by the veteran.  Thus, an 
opinion would have no probative value as it is merely a 
recitation of the veteran's self-reported and unsubstantiated 
history. See Reonal v. Brown, 5 Vet. App. 458 (1993), Swann 
v. Brown, 5 Vet. App. 229 (1993).  The Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional relevant evidence.  
Therefore, further development under the VCAA would serve no 
useful purpose.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  

Applicable Laws and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Where a veteran served 90 days or more during a period of 
war, and cirrhosis of the liver becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. § 3.309 (2003).

Analysis

The veteran contends that he has hepatitis C as a result of 
active military service, namely, his service in the Republic 
of Vietnam.  A review of the veteran's service medical 
records reveals that they are negative for any evidence of 
recorded complaints, findings, treatment or diagnosis of 
hepatitis C.  Nor is the veteran shown to have had any blood 
transfusions, any documented in-service injury requiring the 
administration of blood products, or any reported 
consequences from his routine inoculations. 

Post-service private and VA medical records, dating from 1979 
to 2000, are of record.  A VA hospitalization report, dating 
from November 1986 to March 1987, reflects that the veteran 
reported having a history of poly-drug use since service in 
the Vietnam war.  He gave a  history of LSD, heroin, 
intravenous drug use, marijuana, and free-basing cocaine.  He 
reported that his last use of heroin was two month 
previously, at which time he moved from his home state to 
another state to get away from the "drug-ridden" 
environment.  Since his move, the veteran indicated that he 
had used marijuana and cocaine and that he sought to become 
abstinent from drugs.  Subsequent VA treatment reports 
reflect that the veteran continued to report a history of 
polysubstance abuse, to include cocaine, free-basing, ethanol 
and intravenous drug use.  The first clinical evidence of 
hepatitis C was during a VA hospitalization in January 1997.  
At that time, the veteran was admitted to the VA facility 
after he appeared confused and experienced shortness of 
breath.  Upon admission, the veteran's urine was positive for 
cocaine.  During hospitalization, a hepatitis C enzyme-linked 
immunosorbent assay was positive and a hepatitis B surface 
antibody was positive with a negative surface antigen.  At 
discharge, the pertinent diagnoses were intravenous drug 
abuse/polysubstance abuse and chronic active hepatitis C.  

The record in this case shows that the claimant's service 
medical records are silent for complaint, treatment, findings 
or diagnosis of hepatitis C during the veteran's period of 
active service, at the time of service separation, or at any 
time prior to January 1997, decades after final service 
separation, when laboratory tests were positive for hepatitis 
C.  Although the veteran has a current diagnosis of hepatitis 
C, there is no competent medical evidence that his current 
hepatitis is etiologically related to his active service.

Based upon the competent evidence of record, and for the 
reasons discussed above, the Board finds that the veteran's 
hepatitis C was neither incurred in nor aggravated by active 
military service.  In addition, it is noted that the only 
chronic liver disease to which the law accords presumptive 
service connection is cirrhosis, and that there is no 
indication of cirrhosis within one year of service 
separation, or even today. The Board also finds that there is 
not an approximate balance of positive and negative evidence 
as to invoke the reasonable-doubt/benefit-of-the-doubt rule. 
The preponderance of the evidence is against a finding that 
the veteran's current hepatitis C is causally related to his 
active service, to include service in Vietnam.

As noted previously in this decision, the Board finds that 
there is no basis for developing this case further so as to 
obtain an opinion regarding the etiology of the veteran's 
current disorder.  As indicated above, while the veteran has 
described a link between his current disorder and service, 
his service medical records are entirely negative for any 
mention or indication of hepatitis C.  Moreover, none of the 
veteran's post-service treatment providers has suggested an 
etiological link between the current disorder and service.  
Given this, there is no reasonable possibility that a medical 
examiner, after reviewing the veteran's medical records, 
would present findings and conclusions supporting his 
contentions.  Accordingly, a medical examination with an 
etiology opinion is not "necessary" under 38 U.S.C.A. § 
5103A(d) (2003).

Although the veteran believes that he has hepatitis C that is 
related to service, he has not shown that he possess the 
credentials or training needed to render a diagnosis or a 
competent opinion as to medical etiology.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992). As such, his opinions do not 
constitute competent medical evidence and lack probative 
value.  Moreover, the Board is also not competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran has a current 
disability manifested by hepatitis C antibodies that is 
etiologically related to his period of active service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Rather, it 
is the Board's duty to determine the credibility and weight 
of evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).

The weight of the medical evidence does not suggest that the 
veteran has a current disability manifested by hepatitis C 
antibodies which is the result of service or any incident 
thereof.  As such, the preponderance of the evidence is 
against the veteran's claim for service connection for this 
disability.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim 
of entitlement to service connection for hepatitis C.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim of entitlement to service connection for hepatitis 
C is denied.


REMAND

Notwithstanding the efforts undertaken to prepare the issue 
of entitlement to an effective date prior to March 9, 1999, 
for service connection for PTSD for appellate review, the 
Board finds that a remand is in order.  The Board will remand 
this claim to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107 (West 2002)].  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the context of an 
effective date claim, the Court has noted in a recent non-
precedential decision that it is possible a claimant could 
provide VA with some evidence showing an earlier effective 
date is warranted if he or she were properly notified of what 
type of evidence would substantiate the claim.  Greenawalt v. 
Principi, No. 01-2041 (U.S. Vet. App., March 6, 2003) 
(Order).  Although this non-precedential decision is not 
binding on VA, it is representative of how strictly the Court 
will review a case to determine whether there was compliance 
with the VCAA.

It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate this claim, what his responsibilities were with 
respect to the claim, and whether VA would assist him in any 
manner.  Also, the statement of the case (SOC) issued on this 
claim in August 2002 failed to provide citation to 38 C.F.R. 
§ 3.159, the current regulation implementing the VCAA, 
despite the fact that this regulation was enacted several 
months earlier.  

For these reasons, the Board is constrained to remand this 
claim for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.  

Accordingly, this case is remanded for the following:

Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim for an 
effective date earlier than March 9, 
1999, for the grant of service connection 
for PTSD.  In particular, ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulation, found at 
38 C.F.R. § 3.159, are fully complied 
with and satisfied.  Notify the veteran 
of what evidence, if any, he is to submit 
and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Any notice given, or action taken 
hereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  Thereafter, this claim 
should be returned to the Board for 
further appellate review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
further notice.  

This case must be afforded expeditious treatment.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



